Citation Nr: 1048511	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-07 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
a low back disability.

2.  Entitlement to service connection for neurologic 
manifestations secondary to a low back disability.

3.  Entitlement to service connection for an upper back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1955 to March 1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  A January 
2006 rating decision, in pertinent part, denied service 
connection for a back injury.  A July 2006 Decision Review 
Officer (DRO) decision granted the Veteran service connection for 
degenerative disk disease (DDD), lumbar spine, with a 20 percent 
evaluation, effective October 7, 2005.  A November 2006 rating 
decision, in pertinent part, denied service connection for upper 
back pain.  

The issues have been recharacterized to comport to the medical 
evidence of record and 38 C.F.R. 4.71a, Note (1) under the 
General Rating Formula for Diseases and Injuries of the Spine.  

In January 2010 the Board remanded the Veteran's current claims 
for additional development and so that the Veteran could be 
issued a statement of the case (SOC) regarding the issue of 
service connection for an upper back disability.  

The issue of entitlement to service connection for neurologic 
manifestations secondary to a low back disability is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.

Finally, in a December 2010 post remand brief the Veteran's 
representative incorrectly notes that a cervical spine condition, 
manifested by neck pain, is currently on appeal.  The RO 
addressed the issue of service connection for neck pain in a 
November 2006 rating decision and an August 2007 statement of the 
case (SOC).  However, the Veteran did not file a substantive 
appeal regarding the issue of service connection for a neck pain 
or cervical spine disability and this issue was note addressed in 
the January 2010 Board remand.  This issue is therefore not 
before the Board.  See 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 
20.302, 20.1103.  This issue is not currently developed or 
certified for appellate review.  Accordingly, it is referred to 
the RO for appropriate consideration.


FINDINGS OF FACT

1.  The Veteran's low back disability is not manifested by a 
thoracolumbar range of motion limited to 30 degrees of forward 
flexion or less; findings of favorable or unfavorable ankylosis 
of any part of the spine; or incapacitating episodes requiring 
bed rest prescribed by a physician for a total duration of at 
least 4 weeks, but less than 6 weeks during a single 12 month 
period at any time during the pendency of his claim.

2.  In an April 2010 written statement the Veteran withdrew his 
appeal seeking service connection for an upper back disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent 
for a low back disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2010).

2.  The criteria for withdrawal of a substantive appeal by the 
Veteran on the issue of entitlement to service connection for an 
upper back disability have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 and Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 
(2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The issue of the evaluation to be assigned the now-service 
connected low back disability is a "downstream" issue.  Hence, 
additional notification is not required.  See Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. Nicholson, 
No. 06-7303 (Fed. Cir. Apr. 5, 2007).  Notwithstanding, the RO 
provided the appellant with pre-adjudication notice with regard 
to entitlement to service connection in an October 2005 letter.  
Post adjudication notice, including that concerning the issue of 
establishing higher evaluations and effective dates, was provided 
by letter in March 2006.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, and afforded the Veteran medical 
examinations as to the severity of his service connected low back 
disability.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claim file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Rating in Excess of 20 Percent for a Low Back Disability 

The Veteran seeks a rating in excess of 20 percent for his low 
back disability.  The Veteran contends that during his March 2010 
VA examination, the examiner was rude and short with him, that 
the examiner tried to discredit the fact that the Veteran has 
back problems by commenting that the Veteran was wearing cowboy 
boots, and that he has problems with falling down.  

The RO originally granted service connection for DDD, lumbar 
spine, in a July 2006 DRO decision, assigning a 20 percent rating 
under 38 C.F.R. § 4.71a, DC 5242, effective October 7, 2005.  

The Veteran filed his service connection claim in October 2005, 
which was after VA promulgated new regulations concerning the 
evaluation of the disabilities of the spine based on range of 
motion and lumbosacral and cervical strains, effective September 
26, 2003.  Thus, only the current rating criteria apply to the 
Veteran's claim.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection or on appeal of 
a subsequent denial of an increased rating, it may be found that 
are varying and distinct levels of disability impairment severity 
during an appeal.  So, staged ratings (different disability 
ratings during various time periods) are appropriate when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due to 
pain is a factor.  Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on movement, 
and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's low back disability is rated as intervertebral disc 
syndrome under DC 5242.  DC 5242 is rated under the General 
Rating Formula for Disease and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
rating when all disabilities are combined under 38 C.F.R. § 4.25. 
38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 40 percent disability rating for forward flexion of 
the thoracolumbar spine of 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based on 
incapacitating episodes provides a 40 percent disability rating 
for incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 60 
percent disability rating for incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5242 provides that, for purposes of 
ratings under Diagnostic Code 5242, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.

Note (2) provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral flexion 
are zero to 45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.

A May 2006 VA treatment record notes that the Veteran experiences 
pain in his back and sometimes his back goes out and he has to 
stay in bed for up to 3 days.  Occasionally pain radiates into 
his right thigh.  An assessment of chronic back pain was given.  

A VA examination was conducted in July 2006.  The examiner noted 
a review of the Veteran's claim file.  The Veteran reported 
flare-ups of pain or acute episodes of back pain that occur less 
than once a year in the past 4-5 years and that require 2-4 days 
of bed rest.  A physical examination revealed that the Veteran 
walks without a limp, that he can bend forward to 45 degrees, 
extend to 15 degrees, rotate laterally left and right to 20 
degrees, and bend laterally left and right to 20 degrees.  
Sensation to the lower extremities is normal and knee and ankle 
jerks are present.  The Veteran was given a diagnosis of DDD.  

A VA examination was conducted in March 2010.  The examiner noted 
a review of the Veteran's claim file.  The Veteran reported that 
he is less mobile than in 2006, has good days and bad days, and 
has to watch how he twists and turns.  The examiner noted that 
there are no incapacitating episodes of spine disease and that 
the Veteran can walk 1-3 miles.  A physical examination revealed 
that the Veteran's posture and gait were normal.  The Veteran had 
no thoracolumbar spine ankylosis.  The Veteran had flexion of 0 
to 45 degrees, extension of 0 to 20 degrees, left and right 
lateral flexion of 0 to 20 degrees, and left and right lateral 
rotation of 0 to 30 degrees.  There was objective pain on active 
range of motion testing, but there were no additional limitations 
after three repetitions of range of motion testing.  The examiner 
noted that the Veteran walked with a normal gait in cowboy boots.  
Medical imaging of the Veteran's spine was conducted and the 
Veteran was given a diagnosis of degenerative joint disease 
(DJD), lumbar spine.  

To receive a rating higher than 20 percent for his low back 
disability, the medical evidence must show that there is forward 
flexion of the thoracolumbar spine of 30 degrees or less, 
favorable ankylosis of the entire thoracolumbar spine, 
unfavorable ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.  The July 2006 VA examination report notes forward 
flexion of the thoracolumbar spine limited to 45 degrees and the 
March 2010 VA examination report also notes forward flexion of 
the thoracolumbar spine was limited to 45 degrees by pain.  Thus, 
there is no competent evidence indicating that the Veteran's 
forward flexion of the thoracolumbar spine is limited to 30 
degrees or less; nor does the Veteran contend this.  Likewise, 
there is no competent evidence indicating that any part of the 
Veteran's spine manifests favorable or unfavorable ankylosis.  
Additionally, although the Veteran has reported that back pain 
occasionally requires bed rest, there is no medical evidence of 
record, nor does the Veteran claim, that he has been prescribed 
bed rest by a physician due to his low back disability for a 
total duration of at least 4 weeks, but less than 6 weeks during 
a single 12 month period at any time during the pendency of his 
claim.  Accordingly the evidence does not establish a higher 40 
percent evaluation under 38 C.F.R. § 4.71a, DC 5242, for the 
Veteran's low back disability.  

The disabling effects of pain have been considered in evaluating 
the Veteran's service-connected low back disability, as indicated 
in the above discussions.  See DeLuca, supra.  The Veteran's 
complaints of pain, and the examiner's observations of pain and 
painful motion, were considered in the level of impairment and 
loss of function attributed to his disability.  

The Veteran genuinely believes that the severity of his 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected low back disability, and his 
views are of no probative value.  And, even if his opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the detailed examination and opinions provided by 
the VA medical professionals which, despite the Veteran's 
complaints, are adequate and show that the criteria for a rating 
in excess of 20 percent for a low back disability have not been 
met.  Whether the Veteran walks with a perfect or imperfect gait 
in cowboy boots or any other type of footwear has no relevance to 
the Board's determination, which is based on application of 38 
C.F.R. § 4.71a.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.71a.

At no time during the pendency of this claim has the Veteran's 
low back disability met or nearly approximated the criteria for a 
rating in excess of 20 percent, and staged ratings are not for 
application.  See Hart, 21 Vet. App. at 505.

The preponderance of the evidence is against a rating in excess 
of 20 percent for a low back disability; there is no doubt to be 
resolved; and a higher rating is not warranted.  Gilbert, supra; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Nor does the Veteran qualify for extra-schedular consideration 
for his service-connected low back disability.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimants exceptional disability picture exhibits 
other related factors identified in the regulations as "governing 
norms."  Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Id.

The record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms, such as back 
pain and limited motion, that the Veteran describes and the 
findings made by the various medical professionals are the 
symptoms included in the criteria found in the rating schedule 
for the Veteran's low back disability.  The schedular criteria 
are not inadequate for rating this Veteran's disability, and the 
other two steps in the analysis of extra-schedular ratings need 
not be reached.

II.  Service Connection for an Upper Back Disability

Following, the receipt of the Veteran's substantive appeal in 
February 2010, the RO certified the issue of entitlement to 
service connection for an upper back disability for appeal.  The 
Board has jurisdiction where there is a question of law or fact 
on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204. 

In an April 2010 written submission the Veteran requested to 
withdraw his appeal for an upper back condition.  Hence, there is 
no allegation of error of fact or law for appellate consideration 
on this claim and the claim is dismissed for lack of jurisdiction 
by the Board.  See Id.  


ORDER

Entitlement to an initial rating in excess of 20 percent for a 
low back disability is denied.

The claim of entitlement to service connection for an upper back 
disability is dismissed.


REMAND

The Veteran seeks service connection for neurologic 
manifestations secondary to a low back disability.  In April 2010 
the Veteran submitted a written statement indicating that he has 
tingling in his left foot and has strong pains in his right foot.  
He also contends that he has pain traveling down his left hip or 
thigh down into his leg.   

Under 38 C.F.R. § 4.71a, General Rating Formula for Disease and 
Injuries of the Spine Note (1), neurological abnormalities are to 
be rated separately under the appropriate diagnostic code.

The January 2010 Board remand noted that a VA examination should 
be conducted to determine the severity of the Veteran's low back 
disability and whether there were any separate neurological 
disabilities secondary to his low back disability.   

A VA examination was conducted in March 2010.  A sensory 
examination of the lower extremities was normal, but a reflex 
examination indicates that the Veteran was hypoactive on knee and 
ankle jerks.  The examiner diagnosed the Veteran with DJD of the 
lumbar spine, but did not indicate whether or not the Veteran has 
any neurologic disabilities sensory to his service-connected low 
back disability.  

Because the March 2010 VA examiner did not clearly state whether 
the Veteran has neurologic disabilities associated with his low 
back disability as required by the January 2010 Board remand and 
because the Veteran has reported possible neurologic 
abnormalities after the March 2010 VA examination, a new VA 
examination should be provided to determine the nature and 
etiology of any current neurologic abnormalities the Veteran may 
have.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that 
where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated); 38 
C.F.R. § 3.159(c)(4).

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for examination by 
an appropriate medical professional to 
determine the nature and etiology of any 
current neurologic abnormalities the Veteran 
may have.  All indicated tests and studies 
should be performed.  As to any neurologic 
abnormality identified, including peripheral 
neuropathy, the examiner must provide an 
opinion as to whether it is at least as 
likely as not secondary to, or is otherwise 
related to, the Veteran's service-connected 
low back disability.

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  A detailed rationale for 
all medical opinions must be provided.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claim should then be re-adjudicated.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, and allow an appropriate 
period of time for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


